Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-2-2008

USA v. Long
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3549




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Long" (2008). 2008 Decisions. Paper 922.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/922


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT

                                       Case No: 06-3549

                               UNITED STATES OF AMERICA

                                                   v.

                                      RODERICK LONG,

                                                 Appellant



                          SUR PETITION FOR PANEL REHEARING
                             ______________________________

      Present: SMITH, and NYGAARD, Circuit Judges, and STAFFORD, District Judge*

       The petition for panel rehearing filed by appellant in the above-entitled case having been
submitted to the judges who participated in the decision of this Court is GRANTED.


                                             BY THE COURT:

                                             /s/ D. Brooks Smith
                                             Circuit Judge

DATED: July 2, 2008

*Honorable William H. Stafford, Jr., Senior United States District Judge for the Northern District
 of Florida, sitting by designation.